         Case 2:19-cr-00135-MJH Document 599 Filed 08/21/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                             )
                                                      )
        v.                                            )        19-cr-135-9
                                                      )
CHRISTOPHER SHANER,                                   )



                                     OPINION AND ORDER

       This matter is before the Court on Defendant Christopher Shaner’s Motion to Retain and

Produce Rough Notes, ECF No. 531, and the government’s response thereto, ECF No. 589.

Mr. Shaner “specifically requests the preservation and production of . . . materials relating to

interviews, surveillance, controlled buys undercover postal inspections / execution of postal

inspections warrants and similar law enforcement activities undertaken in this case, whether or

not the information contained therein was included in a final report.” Def. Mot. ¶ 6. The

specific materials he requests are handwritten rough notes; handwritten draft or rough

memoranda; handwritten draft or rough reports or synopses; text messages or emails of rough

notes between law enforcement officers; notes, draft or rough memoranda, or draft or rough

reports and synopses, taken or prepared on an electronic device of any kind; the identity of the

author of the notes, the date the notes were prepared and the act, event or occurrence to which

the notes refer; and the transcription of illegible notes into a usable form. Id.

       The Government states that it “has advised its agents to preserve traditional rough notes

commonly taken during surveillance, during an interview, during a similar event, and

handwritten draft reports.” Gov’t Resp. 2. The government also states that emails and text

messages “are automatically preserved pursuant to agency policies.” Id.



                                                  1
         Case 2:19-cr-00135-MJH Document 599 Filed 08/21/20 Page 2 of 4




       Independent of the government’s direction to its officers to retain such material, the

United States Court of Appeals for the Third Circuit requires the government to retain rough

notes and writings In United States v. Vella, 562 F.2d 275 (1977) the Court of Appeals held that

“rough interview notes of [law enforcement officers] should be kept and produced so that the

trial court can determine whether the notes should be made available to the defendant under the

rule in Brady v. Maryland, 373 U.S. 83 (1963), or the Jencks Act.” Id. at 276. In United States

v. Ammar, 714 F.2d 238 (3d Cir. 1983), the Court of Appeals expanded the category of what

must be retained to include rough reports; holding that “the government must retain and, upon

motion, make available to the district court both the rough notes and the drafts of reports of its

agents to facilitate the district court's determination whether they should be produced.” Id. at

259. In Ammar, the Court acknowledged that a rough draft is not necessarily a Jencks Act

statement until it is refined to the point where a finding can be made that the witness has

“adopted or approved” the rough draft as a statement, such as where a law enforcement official

presents a handwritten draft to a supervisor. Id.

       Mr. Shaner’s request for an Order directing the government to retain and produce all

rough notes relating to law enforcement activities undertaken in this case will be granted in part

and denied in part. The Motion will be granted as to the preservation of rough notes that fall

within the purview of Vella and Ammar. As noted, the government has already instructed law

enforcement officers to retain such material and has also instructed the officers to retain rough

notes taken during surveillance and “during similar events.” Gov’t Resp. at 2. The motion will

be denied as to any request for retention of material not falling within the above categories. Mr.

Shaner presents no legal basis, and the Court has found none, requiring the government to retain

rough notes or memoranda not falling within the above categories identified by the Court of



                                                    2
          Case 2:19-cr-00135-MJH Document 599 Filed 08/21/20 Page 3 of 4




Appeals. Likewise, there is no basis upon which the Court can Order the government to

transcribe “illegible” rough notes. As the government points out, illegibility of handwritten

notes is subjective. The government is under no obligation to make such a determination. To

the extent that the government produces discoverable rough notes that are “illegible” to Mr.

Shaner and his counsel, and the parties are unable to agree on a resolution, the issue can be

brought before the Court. Finally, at trial defense counsel may ask a testifying law enforcement

officer to interpret any perceived illegibility in their own handwritten rough notes.

        The Motion will be denied, as premature, with respect to the production of rough notes.

Mr. Shaner is entitled to the production of such material only to the extent that it falls within the

purview of Brady, Giglio v. United States, 405 U.S. 150 (1972), or the Jencks Act. The

government has indicated that it is aware of its obligations to produce such material to the extent

it falls within the purview of Brady exculpatory material and Giglio impeachment material,

however the government states that none of the rough notes constitute Brady material. As to

Giglio Material, the government asserts that it is premature to produce such material as it has not

determined its trial witnesses and such early disclosure may endanger the witnesses. To the

extent any rough notes and investigative reports fall within Giglio or the Jencks Act, the

government states that it intends to follow its usual practice of producing such material shortly

before trial.

        Accordingly, the following Order is hereby entered.



        AND NOW, this 21st day of August 2020, it is hereby ORDERED that Christopher

Shaner’s Motion to Retain and Produce Rough Notes (ECF No. 531) is GRANTED as to the

preservation of rough notes. The government is ordered to preserve rough notes consistent with



                                                  3
         Case 2:19-cr-00135-MJH Document 599 Filed 08/21/20 Page 4 of 4




this Opinion and its obligations under Vella and Ammar. The Motion is DENIED as to the

preservation of any other material.

       IT IS FURTHER ORDERED that the Motion is DENIED as premature as to the

production of any rough notes.


                                                        BY THE COURT.


                                                                               _____
                                                        United States District Judge




                                             4
